UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7087



COY RAY PHELPS,

                                              Plaintiff - Appellant,

          versus


JOHN ASHCROFT; KATHLEEN HAWK-SAWYER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-03-461-5-H)


Submitted:   October 23, 2003             Decided:   October 31, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Coy Ray Phelps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Coy Phelps appeals the district court’s orders dismissing his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971), as frivolous.                See

28 U.S.C. § 1915A(b)(l) (2000). We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.             See Phelps

v.   Ashcroft,   No.   CA-03-461-5-H       (E.D.N.C.   July   7,   2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                      AFFIRMED




                                       2